Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15th, 2021 has been entered.
 

Response to Amendment
The amendment filed January 15th, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated August 17th, 2020 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2015/0318477 A1).

In view of Claim 1, Irwin et al. discloses a solar cell (Figure 7) comprising:
a cathode (Figure 7, #3902);
a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086); and
an anode (Figure 7, #3912) in the state order (from bottom to top),
wherein the photoelectric conversion layer comprises an organic-inorganic perovskite compound (Figure 7, #3908 & Paragraph 0086) represented by the formula: R-M-X3 wherein R represents an organic molecule, M represents a metal atom, and X represents a Halogen (Paragraph 0026).
an interfacial layer between any two other layers of material and that a perovskite material device may contain zero, one, two, three, four, five or more interfacial layers (Figure 7, #3911) that comprise, graphite, graphene, fullerenes or carbon nanotubes (all carbon materials), wherein these layers enhance charge transport and collection between two layer of materials (Paragraph 0038).  
In regards to the limitation that the layer is a “diffusion prevention layer” Irwin et al. teaches the same structure as recited, and therefore it will, inherently, 

In view of Claim 2, Irwin et al. is relied upon for the reasons given above in addressing Claim 1.  Irwin et al. teaches that the anode comprises a metal (Figure 7, #3912 & Paragraph 0084).

In view of Claim 3, Irwin et al. is relied upon for the reasons given above in addressing Claim 1.  Irwin et al. teaches that the cathode is a transparent electrode (Figure 7, #3902 & Paragraph 0084).

In view of Claim 4, Irwin et al. is relied upon for the reasons given above in addressing Claim 1.  Irwin et al. discloses a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911), wherein the hole transport layer contains a P-type conductive polymer or P-type low-molecular organic semiconductor (Paragraph 0087).

In view of Claim 5, Irwin et al. is relied upon for the reasons given above in addressing Claim 2.  Irwin et al. teaches that the cathode is a transparent electrode (Figure 7, #3902 & Paragraph 0084).

In view of Claim 6, Irwin et al. is relied upon for the reasons given above in addressing Claim 2.  Irwin et al. discloses a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer 

In view of Claim 7, Irwin et al. is relied upon for the reasons given above in addressing Claim 3.  Irwin et al. discloses a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911), wherein the hole transport layer contains a P-type conductive polymer or P-type low-molecular organic semiconductor (Paragraph 0087).

In view of Claim 8, Irwin et al. is relied upon for the reasons given above in addressing Claim 5.  Irwin et al. discloses a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911), wherein the hole transport layer contains a P-type conductive polymer or P-type low-molecular organic semiconductor (Paragraph 0087).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable Snaith et al. (US 2015/0249170 A1) in view of Irwin et al. (US 2015/0318477 A1).

In view of Claim 1, Snaith et al. teaches a solar cell (Figure 1), comprising:
A cathode (Figure 1, FTO);
A photoelectric conversion layer (Figure 1, Perovskite supported on TiO2); and 
An anode in the stated order (Figure 1, Ag).
Snaith et al. discloses the photoelectric conversion element comprises an organic-inorganic perovskite compound represented by the formula: R-M-X3 wherein R represents an organic molecule, M represents a metal atom, and X represents a halogen (Paragraph 0190-0196).
Snaith et al. does not disclose a diffusion prevention layer between the photoelectric conversion layer and the anode consisting of carbon.
Irwin et al. discloses devices may include an interfacial layer between any two other layers of material and that a perovskite material device may contain zero, one, two, three, four, five or more interfacial layers (Figure 7, #3903 & 33911, etc.) that comprise, graphite, graphene, fullerenes or carbon nanotubes (all carbon materials), wherein these layers enhance charge transport and collection between two layer of materials (Paragraph 0038).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a layer consisting of carbon disposed between a photoelectric conversion layer and an anode as disclosed by Irwin et al. in Snaith et al. solar cell for the advantage of enhancing charge transport and/or collection.


In view of Claim 2, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the anode is metal (Figure 1, Ag).

In view of Claim 3, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the cathode is a transparent electrode (Figure 1, FTO).

In view of Claim 4, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches a solar cell has a hole transport layer adjacent a photoelectric conversion layer, wherein the hole transport layer contains a P-type conductive polymer (Figure 1, Spiro-OMeTAD).
Irwin et al. discloses the configuration where a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911).

In view of Claim 5, Snaith et al. and Irwin et al. are are relied upon for the reasons given above in addressing Claim 2.  Snaith et al. teaches that the cathode is a transparent electrode (Figure 1, FTO).

In view of Claim 6, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 2. Snaith et al. teaches a solar cell has a hole transport layer adjacent a photoelectric 
Irwin et al. discloses the configuration where a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911).

In view of Claim 7, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 3. Snaith et al. teaches a solar cell has a hole transport layer adjacent a photoelectric conversion layer, wherein the hole transport layer contains a P-type conductive polymer (Figure 1, Spiro-OMeTAD).
Irwin et al. discloses the configuration where a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911).

In view of Claim 8, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 5. Snaith et al. teaches a solar cell has a hole transport layer adjacent a photoelectric conversion layer, wherein the hole transport layer contains a P-type conductive polymer (Figure 1, Spiro-OMeTAD).
Irwin et al. discloses the configuration where a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726